  Case 1:20-cv-00037-TCS-JCG-MMB Document 104                Filed 04/15/21    Page 1 of 2



                     UNITED STATES COURT OF INTERNATIONAL TRADE
                                 ONE FEDERAL PLAZA
                               NEW YORK, NY 10278-0001



Andrew Caridas, Esq.                              Tara K. Hogan, Esq.
Brenna D. Duncan, Esq.                            Meen G. Oh, Esq.
Jon B. Jacobs, Esq.                               U.S. Department of Justice
Michael P. House, Esq.                            Commercial Litigation Branch - Civil
Shuaiqi Yuan, Esq.                                Division
Perkins Coie, LLP                                 P.O. Box 480
700 13th Street, NW                               Ben Franklin Station
Suite 600                                         Washington, DC 20044
Washington, DC 20005
                                                  Aimee Lee, Esq.
                                                  U.S. Department of Justice
                                                  International Trade Field Office
                                                  26 Federal Plaza
                                                  Suite 346
                                                  New York, NY 10278

                                                  Anthony D. Saler, Esq.
                                                  Kimberly Hsu, Esq.
                                                  Of Counsel
                                                  U.S. Department of Commerce
                                                  Office of Chief Counsel for Industry and
                                                  Security
                                                  1401 Constitution Avenue, NW
                                                  Washington, DC 20230

                                                                       April 15, 2021

Re:    Oman Fasteners, LLC v. United States et al., Consol. Court No. 20-00037

Dear Counsel:

      In PrimeSource Building Products, Inc. v. United States, Slip Op. 21-08 (Jan. 27, 2021)
(“PrimeSource I”) and PrimeSource Building Products, Inc. v. United States, Slip Op. 21-36
 Case 1:20-cv-00037-TCS-JCG-MMB Document 104               Filed 04/15/21    Page 2 of 2




(Apr. 5, 2021) (“PrimeSource II”), this Court adjudicated a claim that in substance
parallels a claim contained within Count I of the complaint in this case. The Count I
claim, unlike those stated in Counts II and III, is not now stayed. See Order
(Mar. 16, 2020), ECF No. 54.

        In PrimeSource II, this Court entered summary judgment in favor of the plaintiff
in that case, on the claim that is substantially similar to the one contained within Count
I in this case. In light of the decisions reached in PrimeSource I and PrimeSource II, the
court requests that each counsel consult with counsel for the other party with the
objective of arriving at an agreed-upon proposed schedule or alternate procedure that
will apply to the continuation of this litigation. Should counsel not reach agreement,
the court requests that each party submit a separate proposal.

      The court requests that counsel respond to this request by April 30, 2021. Should
you have any questions that require the court’s involvement, please contact Ms. Cynthia
Love by email at cynthia_love@cit.uscourts.gov or by telephone on 212-264-2923. Thank
you for your cooperation.

                                                 Very truly yours,
                                                 /s/ Jennifer Choe-Groves
                                                 Jennifer Choe-Groves, Judge

                                                 /s/ M. Miller Baker
                                                 M. Miller Baker, Judge

                                                 /s/ Timothy C. Stanceu
                                                 Timothy C. Stanceu, Judge
